

Exhibit 10.52
FIRST AMENDMENT TO LEASE AGREEMENT
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is entered into
effective as of February 4, 2020 (the “First Amendment Date”), by and between
WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability
company (“Landlord”), and DICERNA PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).     
RECITALS:
A.Landlord, as landlord, and Tenant, as tenant, entered into that certain Lease
Agreement dated August 26, 2019 (the “Existing Lease”), relating to the leasing
of certain premises (the “Current Premises”), consisting of approximately 15,781
rentable square feet, commonly known as Suite 100 in the building located at
4949 Pearl East Circle, Boulder, Colorado 80301 (the “Building”), said Premises
being more particularly described in the Existing Lease.
B.Landlord and Tenant desire (i) to provide for the leasing of the First
Expansion Premises (as defined below), (ii) to establish the term of the Lease
as to the First Expansion Premises, (iii) to establish the Basic Rent for the
First Expansion Premises Term (as defined below), and (iv) to amend other terms
of the Existing Lease, all subject and pursuant to the terms and conditions set
forth below.
NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant agree as follows:
AGREEMENT:
1.Incorporation of Recitals. The foregoing Recitals shall be incorporated as
though fully set forth herein.
2.
First Expansion Premises.

2.1    Lease of the First Expansion Premises. On the First Expansion Premises
Commencement Date (as defined below), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, those certain premises, commonly known as
Suite 300, consisting of approximately 6,985 rentable square feet of space on
the 3rd floor of the Building and being more particularly depicted on Exhibit
“A” attached hereto and incorporated herein (the “First Expansion Premises”).
2.2    Condition of the First Expansion Premises. Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the First Expansion Premises or the Building or with
respect to the suitability of any part of the same for the conduct of Tenant’s
business. The taking of possession of the First Expansion Premises by Tenant
shall conclusively establish that the First Expansion Premises and the Building
were at such time in a good and sanitary order, condition and repair acceptable
to Tenant. Except as expressly set forth in Exhibit B attached hereto, Tenant
shall be conclusively deemed to have accepted the First Expansion Premises “AS
IS” in the condition existing on the First Expansion Premises Commencement Date,
and to have waived all claims relating to the condition of the First Expansion
Premises. Except as expressly set forth on Exhibit B attached hereto, Landlord
shall not have any obligation to construct or install any improvements or
alterations, or to pay for any such construction or installation, in or on the
First Expansion Premises.
3.Combined Premises; The Premises. As used herein, the “Combined Premises” shall
mean, collectively, (a) the Current Premises plus (b) the First Expansion
Premises. Landlord and Tenant acknowledge and agree that (i) the Combined
Premises shall consist of approximately 22,766 rentable square feet, subject to
verification and adjustment with respect to the First Expansion Premises only,
in accordance with the terms and conditions of Section 26.3 of the Existing
Lease and (ii) the Combined Premises shall be identified as Suites 100 and 300
in the Building. From and after the First Expansion Premises Commencement Date,
the Lease is amended such that all references in the Lease to the “Premises”
shall be deemed to refer to the Combined Premises, except that in no event shall
the fact that Tenant is conducting business in the First Expansion Premises
trigger the Commencement Date with respect to the Existing Premises (which
Commencement Date shall be governed by the Existing Lease).
4.
Term.






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





4.1    First Expansion Premises Term. The term of the Lease for the First
Expansion Premises (the "First Expansion Premises Term") shall commence on the
First Expansion Premises Commencement Date and terminate on the Expiration Date
(which is at 5:00 p.m. local time on the last day of the 87th full calendar
month following the Commencement Date (as defined in the Existing Lease)), such
that the Term as to the Current Premises and the First Expansion Premises Term
are coterminous. From and after the First Expansion Premises Commencement Date,
the Lease is amended such that all references in the Lease to the “Term” of the
Lease shall be deemed to include reference to the First Expansion Premises Term.
4.2    First Expansion Premises Commencement Date. The date on which Landlord
tenders possession of the First Expansion Premises to Tenant shall be the “First
Expansion Premises Commencement Date”. Landlord and Tenant presently anticipate
that possession of the First Expansion Premises will be tendered to Tenant
within three business days following Tenant’s full execution and delivery of
this First Amendment to Landlord. Except to the extent expressly included as
part of the First Expansion Premises Work, as set forth on Exhibit B attached
hereto, any Tenant improvements, alterations, repairs or maintenance to the
First Expansion Premises shall be performed in accordance with Section 8 of the
Existing Lease and at Tenant’s sole cost and expense.
4.3    Commencement Date Memorandum. Promptly following the First Expansion
Premises Commencement Date, Landlord and Tenant shall execute a commencement
date memorandum, in the form of Exhibit C attached hereto (the “Commencement
Date Memorandum”), acknowledging that Tenant has accepted possession of the
First Expansion Premises, and reciting the exact First Expansion Premises
Commencement Date. The failure by either party, or both parties, to execute the
Commencement Date Memorandum shall not affect the rights or obligations of
either party hereunder. The Commencement Date Memorandum, when so executed and
delivered, shall be deemed to be a part of the Lease.
5.
Rent and Other Terms.

5.1
Monthly Base Rent.

(a)    For the Current Premises. Tenant shall continue to pay Rent as to the
Current Premises pursuant to the terms and conditions of the Lease.
(b)    For the First Expansion Premises. Beginning on the First Expansion
Premises Commencement Date, and continuing throughout the First Expansion
Premises Term, Tenant shall pay Basic Rent for the First Expansion Premises,
accruing on and after the First Expansion Premises Commencement Date and monthly
thereafter, as Basic Rent for the First Expansion Premises Term, as follows:







--------------------------------------------------------------------------------




Months of the First Expansion Premises Term
Annual Basic Rent Rate Per Rentable Square Foot in the First Expansion
Premises
Monthly Basic Rent
First Expansion Premises Commencement Date – 12
$26.00
$15,134.17
13 – 24
$26.78
$15,588.19
25 – 36
$27.58
$16,053.86
37 – 48
$28.41
$16,536.99
49 – 60
$29.26
$17,031.76
61 – 72
$30.14
$17,543.99
73 – 84
$31.05
$18,073.69








--------------------------------------------------------------------------------





85 – Expiration Date
$31.98
$18,615.03



5.2
Tenant’s Share of Operating Expenses.

(a)    For the Current Premises. Tenant shall continue to pay Tenant’s
Proportionate Share of Operating Costs and Taxes for the Current Premises
pursuant to the terms and conditions of the Existing Lease.
(b)    For the First Expansion Premises. Beginning on the First Expansion
Premises Commencement Date, and continuing throughout the First Expansion
Premises Term, Tenant shall pay, in addition to Tenant’s Proportionate Share of
Operating Costs and Taxes for the Current Premises, Tenant’s Proportionate Share
of Operating Costs and Taxes for the First Expansion Premises. “ Tenant’s
Proportionate Share” allocable to the First Expansion Premises shall mean that
fraction, the numerator of which is the total number of rentable square feet of
the First Expansion Premises (i.e. 6,985 square feet) and the denominator of
which is the number of rentable square feet in the Building (i.e., 29,201 square
feet), and is equal to 23.92%, subject to adjustment in accordance with the
terms and conditions of the Lease.
5.3     Tenant’s Covenant to Pay Rent. Tenant agrees to pay to Landlord at
Landlord’s Address, or to such other persons, or at such other places designated
by Landlord, without any prior demand therefor as set forth in the Lease and
without any deduction or offset whatsoever, Basic Rent, Additional Rent and all
other amounts due under the Lease during the First Expansion Premises Term
(collectively, “Rent”). Basic Rent shall be paid monthly in advance on the first
day of each month of the First Expansion Premises Term. Basic Rent shall be
prorated for partial months within the First Expansion Premises Term. Unpaid
Rent shall accrue interest at the Default Rate from the date due until paid.
Tenant’s covenant to pay Rent shall be independent of every other covenant in
the Lease.
6. Continuation of Tenant’s Options. Tenant’s options to extend the Term as to
the Current Premises for two additional terms of five years each, as set forth
in Exhibit H to the Existing Lease, shall apply, mutatis mutandis, as to the
First Expansion Premises.
7.Tender of Possession of the Current Premises. Landlord and Tenant acknowledge
and agree that Tenant’s full execution and delivery of the Lease to Landlord
occurred on October 2, 2019 when Tenant delivered to Landlord Tenant’s Letter of
Credit. Therefore, (a) the Estimated Delivery Date shall mean April 2, 2020,
(ii) the Liquidated Damages Date shall mean July 2, 2020, and (iii) the Delayed
Delivery Termination Date shall mean April 2, 2021.
8.
Letter of Credit.

8.1    Modification to Existing Lease. Section 26.5.6 of the Existing Lease is
amended by deleting the table therein, and replacing it with the following:


Lease Month
Required Tenant’s Letter of Credit Amount
1 – 36
$500,000.00
37 – The date that is 60
days after the end of the Term or any renewal Term
$350,000.00

8.2    Tenant’s First Expansion Premises Letter of Credit. Concurrently with the
execution and delivery of this First Amendment, Tenant shall deliver to
Landlord, as collateral for the full performance by Tenant of all of its
obligations under the Lease and for all losses and damages Landlord may suffer
as a result of any default by Tenant under the Lease, a standby, unconditional,
irrevocable, transferable letter of credit (“Tenant’s First Expansion Premises
Letter of Credit”) in the form of Exhibit J to the Existing Lease and containing
the terms required herein, in the face amount set forth in Section
26.5.6 of the existing Lease (as modified by Section 8.1 of this First
Amendment) (“Tenant’s First Expansion Premises Letter of Credit Amount”), naming
Landlord as beneficiary, permitting multiple and partial draws





--------------------------------------------------------------------------------




thereon, in compliance with all of the requirements as are applicable to
Tenant’s Letter of Credit (including satisfaction of Tenant’s LC Issuer
Requirements) and otherwise in form acceptable to Landlord in its sole
discretion; provided however, that no delay in the delivery of the Tenant’s
First Expansion Premises Letter of Credit shall delay the First Expansion
Premises Commencement Date.







--------------------------------------------------------------------------------





From and after the date that Tenant delivers Tenant’s First Expansion Premises
Letter of Credit to Landlord, the Lease is amended such that all references in
the Lease to the “Tenant’s Letter of Credit” shall be deemed to refer to the
Tenant’s Letter of Credit and the Tenant’s First Expansion Premises Letter of
Credit.
9.Parking. From and after the First Expansion Premises Commencement Date,
Exhibit G of the Existing Lease is amended such that the number of spaces being
made available to Tenant in the Parking Area is increased from 47 to 68.
10.Brokerage. Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this First Amendment, other than
Lodge Commercial Partners, Inc. as Tenant’s broker and WWR Real Estate Services,
LLC as Landlord’s broker, whose commissions shall be paid by Landlord pursuant
to separate written agreements. Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, liens and other liability
for commissions or other compensation claimed by any other broker or agent
claiming the same by, through or under the indemnifying party.
11.Confidentiality. Section 25.22 of the Existing Lease is hereby incorporated
herein as if fully set forth in the body of this First Amendment.
12.
General Provisions.

12.1    Ratification. Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Combined
Premises, the Building or the Complex, or with respect to the suitability of any
part of the same for the conduct of Tenant’s business. Tenant hereby ratifies
and confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Tenant further confirms and ratifies
that, as of the First Amendment Date, (i) the Existing Lease is and remains in
good standing and in full force and effect and has not been modified except as
provided by this First Amendment; (ii) Tenant has no claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant; and (iii) as of the First Amendment Date, there are no uncured defaults
or unfulfilled obligations on the part of Landlord or Tenant.
12.2    Scope of Amendment; Defined Terms. Except as expressly provided in this
First Amendment, the Existing Lease shall remain in full force and effect.
Should any inconsistency arise between this First Amendment and the Existing
Lease as to the specific matters which are the subject of this First Amendment,
the terms and conditions of this First Amendment shall control. All capitalized
terms used in this First Amendment and not defined herein shall have the
meanings set forth in the Existing Lease unless the context clearly requires
otherwise; provided, however, that the term “Lease” as used herein and, from and
after the First Amendment Date, in the Existing Lease shall refer to the
Existing Lease as modified by this First Amendment.
12.3    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.
12.4    Entire Agreement. The Existing Lease, as amended by this First
Amendment, contains the entire agreement of Landlord and Tenant with respect to
the subject matter hereof, and may not be amended or modified except by an
instrument executed in writing by Landlord and Tenant.
12.5    Power and Authority. Tenant has not assigned or transferred any interest
in the Lease and has full power and authority to execute this First Amendment.
12.6    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one document. To facilitate execution of this
First Amendment, the parties may execute and exchange, by telephone facsimile or
electronic mail PDF, counterparts of the signature pages. Signature pages may be
detached from the counterparts and attached to a single copy of this First
Amendment to physically form one document.







--------------------------------------------------------------------------------





12.7    Attorneys’ fees. In the event of litigation arising out of or in
connection with this First Amendment, the prevailing party shall be awarded
reasonable attorneys’ fees, costs and expenses.
12.8    Governing Law. This First Amendment shall be governed by and construed
in accordance with the laws of the State of Colorado.
12.9    No Option. The submission of this document for examination and review
does not constitute an option or an offer to lease space in the Building or an
agreement to lease. This document shall have no binding effect on the parties
unless and until executed by both Landlord and Tenant and will be effective only
upon Landlord’s execution of the same.
12.10    List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
Exhibit A    -    Outline of First Expansion Premises
Exhibit B
-    Tenant Finish First Expansion Premises Work: Allowance (Landlord Performs
the First Expansion Premises Work)

Exhibit C    -    Form of Confirmation of Commencement Date Letter Exhibit
D    -    Right of First Offer




[signature page follows]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed as of the First Amendment Date.


LANDLORD:


WESTERN OFFICE PORTFOLIO PROPERTY OWNER LLC,
a Delaware limited liability company


By:    /s/ Andrew Dremyuga
Name: Andrew Dremyuga
Title:    Authorized Signatory










TENANT:


DICERNA PHARMACEUTICALS, INC. ,
a Delaware corporation    ·
By:    /s/ John B. Green/
Name: John B. Green
Title:    Chief Financial Officer



























































--------------------------------------------------------------------------------








SIGNATURE PAGE


FIRST AMENDMENT TO OFFICE LEASE
4949 PEARL EAST CIRCLE, SUITES 100 AND 300
BOULDER, COLORADO 80301







--------------------------------------------------------------------------------





EXHIBIT A
OUTLINE OF FIRST EXPANSION PREMISES








dicernapearleastfirst_image1.jpg [dicernapearleastfirst_image1.jpg]







--------------------------------------------------------------------------------





EXHIBIT B





--------------------------------------------------------------------------------





TENANT FINISH-WORK: ALLOWANCE
(Landlord Performs the First Expansion Premises Work)


1.Acceptance of First Expansion Premises. Tenant accepts the First Expansion
Premises in their “AS-IS” condition on the date that this First Amendment is
entered into. Tenant intends to immediately accept Landlord’s delivery of the
First Expansion Premises and conduct business therein, and intends to vacate the
First Expansion Premises on or around the date on which Landlord delivers the
Current Premises to Tenant with the Work in the Current Premises Substantially
Completed, pursuant to the terms of the Existing Lease. Landlord and Tenant
acknowledge and agree that on or prior to the First Expansion Premises Vacation
Date (as defined below), Tenant shall vacate the First Expansion Premises and
remove all personnel and all furniture, fixtures and equipment installed by
Tenant, all at Tenant’s sole cost and expense, unless otherwise agreed to by
Landlord in writing. Within 15 business days after the Work in the Current
Premises is Substantially Completed, Landlord and Tenant will agree on a date by
which Tenant shall vacate the First Expansion Premises (the “First Expansion
Premises Vacation Date”); provided however, that if Landlord and Tenant fail
agree on the First Expansion Premises Vacation Date within such 15 business day
period, then the First Expansion Premises Vacation Date shall be the date that
is 10 business days after the date on which the working drawings are fully
approved (or deemed approved) by both Landlord and Tenant, as contemplated in
Section 3.2 of this Exhibit. Tenant acknowledges and agrees that Landlord is not
obligated to commence any First Expansion Premises Work, as contemplated by this
Exhibit, unless and until Tenant vacates the First Expansion Premises pursuant
to the terms of this Section 1.



2.
Space Plans.



2.1    Preparation and Delivery. On or before the tenth day following date on
which Landlord delivers the Current Premises to Tenant with the Work in the
Current Premises Substantially Completed, pursuant to the terms of the Existing
Lease (the “First Amendment Space Plans Delivery Deadline”), Tenant shall
deliver to Landlord a space plan prepared by a design consultant reasonably
acceptable to Landlord (the “Architect”) depicting improvements to be installed
in the First Expansion Premises (the “First Expansion Premises Space Plans”).


2.2    Approval Process. Landlord shall notify Tenant whether it approves of the
submitted First Expansion Premises Space Plans within five business days after
Tenant’s submission thereof. If Landlord disapproves of such First Expansion
Premises Space Plans, then Landlord shall notify Tenant thereof specifying in
reasonable detail the reasons for such disapproval, in which case Tenant shall,
within five business days after such notice, revise such First Expansion
Premises Space Plans in accordance with Landlord’s objections and submit to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the resubmitted First Expansion Premises Space Plans
within three business days after its receipt thereof. This process shall be
repeated until the First Expansion Premises Space Plans have been finally
approved by Landlord and Tenant. If Landlord fails to notify Tenant that it
disapproves of the initial First Expansion Premises Space Plans within five
business days (or, in the case of resubmitted First Expansion Premises Space
Plans, within three business days) after the submission thereof, then Landlord
shall be deemed to have approved the First Expansion Premises Space Plans in
question. If Tenant fails to timely deliver such First Expansion Premises Space
Plans, then each day after the First Amendment Space Plans Delivery Deadline
that such First Expansion Premises Space Plans are not delivered to Landlord
shall be a Tenant Delay Day (defined below).


3.
First Expansion Premises Working Drawings.



3.1    Preparation and Delivery. On or before the date which is 15 days
following the final approval of the First Expansion Premises Space Plans, as
outlined in Section 2 above, Landlord shall cause to be prepared final working
drawings of all improvements to be installed in the First Expansion Premises and
deliver the same to Tenant for its review and approval (which approval shall not
be unreasonably withheld, delayed or conditioned). Such working drawings shall
be prepared by Architect







--------------------------------------------------------------------------------





or another design consultant selected by Landlord. Unless otherwise expressly
included in the approved First Expansion Premises Space Plans to the contrary,
the First Expansion Premises Work shall be performed utilizing Building-standard
materials and other materials that are readily available.


3.2    Approval Process. Tenant shall notify Landlord in writing whether it
approves of the submitted working drawings within five business days after
Landlord’s submission thereof. If Tenant disapproves of such working drawings,
then Tenant shall notify Landlord thereof specifying in reasonable detail the
reasons for such disapproval, in which case Landlord shall, within five business
days after such notice, revise such working drawings in accordance with Tenant’s
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within three business days after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within five business days (or, in
the case of resubmitted working drawings, within three business days) after the
submission thereof, then Tenant shall be deemed to have approved the working
drawings in question. Any delay caused by Tenant’s unreasonable withholding of
its consent or delay in giving its written approval as to such working drawings
shall constitute a Tenant Delay Day. If the working drawings are not fully
approved (or deemed approved) by both Landlord and Tenant by the 15th business
day after the delivery of the initial draft thereof to Tenant, then each day
after such time period that such working drawings are not fully approved (or
deemed approved) by both Landlord and Tenant shall constitute a Tenant Delay
Day.







--------------------------------------------------------------------------------





3.3     Landlord’s Approval; Performance of First Expansion Premises Work. If
any of Tenant’s proposed construction work will affect the Building’s Structure
or the Building’s Systems, then the working drawings pertaining thereto must be
approved by the Project’s engineer of record. Landlord’s approval of such
working drawings shall not be unreasonably withheld, provided that (a) they
comply with all Laws, (b) the improvements depicted thereon do not (1) adversely
affect (in the reasonable discretion of Landlord) the Building’s Structure or
the Building’s Systems (including the Project’s restrooms or mechanical rooms),
or (2) affect (in the sole discretion of Landlord) (A) the exterior appearance
of the Project, (B) the appearance of the Project’s common areas or elevator
lobby areas, or
(C) the provision of services to other occupants of the Project, (c) such
working drawings are sufficiently detailed to allow construction of the
improvements and associated work in a good and workmanlike manner for the entire
First Expansion Premises, and (d) the improvements depicted thereon conform to
the rules and regulations promulgated from time to time by Landlord for the
construction of tenant improvements (a copy of which has been delivered to
Tenant). As used herein, “First Expansion Premises Working Drawings” means the
final working drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “First Expansion Premises Work” means all
improvements to be constructed by Landlord in accordance with and as indicated
on the First Expansion Premises Working Drawings, together with any work
required by governmental authorities to be made to other areas of the Project as
a result of the improvements indicated by the First Expansion Premises Working
Drawings. The First Expansion Premises Work shall include the installation of an
appropriate conduit for the containment of fiber optic cables, such that Tenant
can install fiber optic cables (i) between the Current Premises and Suite 100
MDF/Server Room, and (ii) between the First Expansion Premises and the Suite 300
IDF closet, and Landlord hereby grants Tenant reasonable access to such areas of
the Project as required in order to complete such installation, provided that
any such installations shall constitute Tenant’s Off-Premises Equipment, as
applicable. Landlord’s approval of the First Expansion Premises Working Drawings
shall not be a representation or warranty of Landlord that such drawings are
adequate for any use or comply with any Law, but shall merely be the consent of
Landlord thereto. Tenant shall, at Landlord’s request, sign the First Expansion
Premises Working Drawings to evidence its review and approval thereof. After the
First Expansion Premises Working Drawings have been approved, Landlord shall
cause the First Expansion Premises Work to be performed in substantial
accordance with the First Expansion Premises Working Drawings, using contractors
and subcontractors selected by Landlord.


4.Bidding of First Expansion Premises Work. Tenant has the right to elect to use
the same general contractor as was selected for the Work in the Current Premises
by providing written notice



of such election to Landlord. If Tenant does not elect to use such contractor,
then, prior to commencing the First Expansion Premises Work, Landlord shall
competitively bid the First Expansion Premises Work to two contractors selected
by Landlord and one contractor selected by the Tenant, and reasonably approved
by Landlord. If the estimated First Expansion Premises Construction Costs are
expected to exceed the First Expansion Premises Construction Allowance, Tenant
shall be allowed to review the submitted bids from such contractors to value
engineer any of Tenant’s requested alterations. In such case, Tenant shall
notify Landlord of any items in the First Expansion Premises Working Drawings
that Tenant desires to change within five business days after Landlord’s
submission thereof to Tenant. If Tenant fails to notify Landlord of its election
within such five business day period, Tenant shall be deemed to have approved
the bids. Within seven business days following Landlord’s submission of the
initial construction bids to Tenant under the foregoing provisions (if
applicable), Tenant shall have completed all of the following items: (a)
finalized with Landlord’s representative and the proposed contractor, the
pricing of any requested revisions to the bids for the First Expansion Premises
Work, and (b) approved in writing any overage in the First Expansion Premises
Construction Costs in excess of the First Expansion Premises Construction
Allowance, failing which each day after such seven business day period shall
constitute a Tenant Delay Day. Tenant and Landlord acknowledge and agree that
Tenant shall select the contractor for the First Expansion Premises Work based
on the bids, provided however that Tenant’s decision shall be subject to
Landlord’s reasonable approval of such contractor’s bid.


5.Change Orders. Tenant may initiate changes in the First Expansion Premises
Work. Each such change must receive the prior written approval of Landlord, such
approval shall be granted or withheld in accordance with the standards set forth
in Section 3.3 above; additionally, if any such requested change





--------------------------------------------------------------------------------




might (a) delay the First Expansion Premises Commencement Date or (b) leave any
portion of the First Expansion Premises not fully finished and ready for
occupancy, Landlord may withhold its consent in its sole and absolute
discretion. Landlord shall, upon completion of the First Expansion Premises
Work, cause to be prepared accurate architectural, mechanical, electrical and
plumbing “as-built” plans of the First Expansion Premises Work as constructed in
both blueprint and electronic CADD format, which plan shall be incorporated into
this 0 by this reference for all purposes. If Tenant requests any changes to the
First Expansion Premises Work described in the First Expansion Premises Space
Plans or the First Expansion Premises Working Drawings, then such increased
costs and any additional design costs incurred in connection therewith as the
result of any such change shall be added to the First Expansion Premises
Construction Costs.


6.Definitions. As used herein, a “Tenant Delay Day” means each day of delay in
the performance of the First Expansion Premises Work that occurs (a) because
Tenant fails to timely furnish any information or deliver or approve any
required documents such as the First Expansion Premises Space Plans or First
Expansion Premises Working Drawings (whether preliminary, interim revisions or
final), pricing estimates, construction bids, and the like, (b) because of any
change by Tenant to the Space Plans or First Expansion Premises Working
Drawings, (c) because Tenant fails to attend any meeting with Landlord, the
Architect, any design professional, or any contractor, or their respective
employees or representatives, as may be required or scheduled hereunder or
otherwise necessary in connection with the preparation or completion of any
construction documents, such as the First Expansion Premises Space Plans or
First Expansion Premises Working Drawings, or in connection with the performance
of the First Expansion Premises Work, (d) because of any specification by Tenant
of materials or installations in addition to or other than Landlord’s standard
finish-out materials or any materials that are not readily available, or (e)
because a Tenant Party otherwise delays completion of the First Expansion
Premises Work. As used herein “Substantial Completion,” “Substantially
Completed,” and any derivations thereof mean the First Expansion Premises Work
in the First Expansion Premises is substantially completed (as reasonably
determined by Landlord, including, if applicable, Landlord’s receipt of a Letter
of Completion or other similar approval from the City of Boulder) in substantial
accordance with the First Expansion Premises Working Drawings. Substantial
Completion shall have occurred even though minor details of construction,
decoration, landscaping and mechanical adjustments remain to be completed by
Landlord.


7.Walk-Through; Punchlist. When Landlord considers the First Expansion Premises
Work in the First Expansion Premises to be Substantially Completed, Landlord
will notify Tenant and,







--------------------------------------------------------------------------------





within three business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the First Expansion Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the First Expansion Premises Work. Neither
Landlord’s representative nor Tenant’s representative shall unreasonably
withhold his or her agreement on punchlist items. Landlord shall use reasonable
efforts to cause the contractor performing the First Expansion Premises Work to
complete all punchlist items within 30 days after agreement thereon; however,
Landlord shall not be obligated to engage overtime labor in order to complete
such items.







--------------------------------------------------------------------------------





8.Excess Costs. Tenant shall pay the entire amount by which the First Expansion
Premises Construction Costs (hereinafter defined) exceed the First Expansion
Premises Construction Allowance (hereinafter defined) (such excess amount being
referred to herein as the “Excess Amount”). Upon approval of the First Expansion
Premises Working Drawings and selection of a contractor, Tenant shall promptly
(a) execute a work order agreement prepared by Landlord which identifies such
drawings and itemizes the First Expansion Premises Construction Costs and sets
forth the First Expansion Premises Construction Allowance, and (b) pay to
Landlord 50% of Landlord’s estimate of the Excess Amount. Within 30 days after
Substantial Completion of the First Expansion Premises Work, Tenant shall pay to
Landlord any remaining unpaid portion of the Excess Amount. In the event of
default of payment of any portion of the Excess Amount, Landlord (in addition to
all other remedies) shall have the same rights as for an Event of Default under
this Lease. As used herein, “First Expansion Premises Construction Costs” means
the entire cost of performing the First Expansion Premises Work, including
design of and space planning for the First Expansion Premises Work and
preparation of the First Expansion Premises Working Drawings and the final
“as-built” plan of the First Expansion Premises Work, costs of construction
labor and materials, electrical usage during construction, additional janitorial
services, standard building directory and suite tenant signage, related taxes
and insurance costs, licenses, permits, certifications, surveys and other
approvals required by Law, any applicable governmental fees, and the
construction supervision fee referenced in Section 11 of this Exhibit.


9.First Expansion Premises Construction Allowance. Landlord shall provide to
Tenant a construction allowance not to exceed $60.00 per rentable square foot in
the First Expansion Premises (the “First Expansion Premises Construction
Allowance”) to be applied toward the First Expansion Premises Construction
Costs, as adjusted for any changes to the First Expansion Premises Work. The
First Expansion Premises Construction Allowance shall not be disbursed to Tenant
in cash, but shall be applied by Landlord to the payment of the First Expansion
Premises Construction Costs, if, as, and when the cost of the First Expansion
Premises Work is actually incurred and paid by Landlord. The First Expansion
Premises Construction Allowance must be used (that is, the First Expansion
Premises Work must be fully complete and the First Expansion Premises
Construction Allowance disbursed) within 18 months following the First Expansion
Premises Commencement Date (the “Allowance Deadline”) or shall be deemed
forfeited with no further obligation by Landlord with respect thereto, time
being of the essence with respect thereto; provided, however, that if both
parties are diligently pursuing completion of the First Expansion Premises Work,
the Allowance Deadline will be extended by one day for each delay day caused by
any force majeure event described in Section 25.3 of the Existing Lease. In no
event shall any portion of the First Expansion Premises Construction Allowance
be used towards the cost of the Work in the Existing Premises or towards the
payment of Rent.


10.First Expansion Premises Space Plan Allowance. Landlord will provide up to
$0.15 per rentable square foot of the First Expansion Premises (the “First
Expansion Premises Space Plan Allowance”) to be applied towards the costs
incurred for Architect's preparation of the Space Plans. Tenant shall be
responsible for any space planning costs incurred in excess of the First
Expansion Premises Space Plan Allowance. The First Expansion Premises Space Plan
Allowance is in addition to the First Expansion Premises Construction Allowance.
In no event shall any portion of the First Expansion Premises Space Plan
Allowance be used to fund any portion of the First Expansion Premises
Construction Costs or to offset Tenant's Rent payments under the Lease. If the
Architect is engaged by Landlord, and the cost of the space plan exceeds the
First Expansion Premises Space Plan Allowance, such excess costs will be
considered First Expansion Premises Construction Costs and payable by Tenant in
accordance with Section 8 of this Exhibit. The First Expansion Premises Space
Plan Allowance



shall not be disbursed to Tenant in cash, but shall be applied by Landlord to
the payment of the First Expansion Premises Construction Costs, if, as, and when
the cost of the First Expansion Premises Work is actually incurred and paid by
Landlord. The First Expansion Premises Space Plan Allowance must be used (that
is, the First Expansion Premises Work must be fully complete and the First
Expansion Premises Space Plan Allowance disbursed) on or before the Allowance
Deadline or shall be deemed forfeited with no further obligation by Landlord
with respect thereto, time being of the essence with respect thereto; provided,
however, that if both parties are diligently pursuing completion of the First
Expansion Premises Work, the Allowance Deadline will be extended by one day for
each delay day caused by any force majeure event described in Section 25.3 of
the Existing Lease.





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





11.Construction Management. Landlord or its Affiliate or agent shall supervise
the First Expansion Premises Work, make disbursements required to be made to the
contractor, and act as a liaison between the contractor and Tenant and
coordinate the relationship between the First Expansion Premises Work, the
Project and the Building’s Systems. Landlord or its Affiliate or agent shall use
commercially reasonable efforts to coordinate weekly telephonic or in-person
status meetings with Tenant’s Representative. In consideration for Landlord’s
construction supervision services, Tenant shall pay to Landlord a construction
supervision fee equal to five percent of the First Expansion Premises
Construction Costs (exclusive of the construction supervision fee).


12.Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:


Landlord’s Representative:
Rob Van Vleet
c/o WWR Real Estate Services, LLC 1375 Walnut Street, Suite 10
Boulder, CO 80302
Telephone: 303.442.8687 Email: rob@wwreynolds.com
Tenant’s Representative:
Rick Gurmendi Telephone: 303.884.4166
Email: rgurmendi@yahoo.com



13.Miscellaneous. To the extent not inconsistent with this Exhibit, Sections 8.1
and 21 of the Existing Lease shall govern the performance of the First Expansion
Premises Work and Landlord’s and Tenant’s respective rights and obligations
regarding the improvements installed pursuant thereto.







EXHIBIT C
CONFIRMATION OF FIRST EXPANSION PREMISES COMMENCEMENT DATE


    , 2020


Dicerna Pharmaceuticals, Inc. 4949 Pearl East Circle, Suite 100
Boulder, Colorado 80301


Re: Lease Agreement dated August 26, 2019 (“Original Lease”), as amended by the
First Amendment to Lease Agreement dated January , 2020 (“First Amendment” and
collectively with the Original Lease, the “Lease”) between WESTERN OFFICE
PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”),
and DICERNA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the First Amendment.


Ladies and Gentlemen:


Landlord and Tenant agree as follows:


1.Condition of First Expansion Premises. Tenant has accepted possession of the
First Expansion Premises pursuant to the First Amendment. Furthermore, Tenant
acknowledges that the First Expansion Premises are suitable for the Permitted
Use.







--------------------------------------------------------------------------------




2.First Expansion Premises Commencement Date. The First Expansion Premises
Commencement Date is     , 2020.


3.Expiration Date. The First Expansion Premises Term shall be coterminous with
the expiration of the Original Lease.


4.Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.


5.Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.







--------------------------------------------------------------------------------







Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.


Sincerely,


    , on behalf of Landlord




By:     Name:     Title:     






Agreed and accepted:


DICERNA PHARMACEUTICALS, INC.,
a Delaware corporation


By:     Name:     Title:     







--------------------------------------------------------------------------------





EXHIBIT D RIGHT OF FIRST OFFER


Subject to then-existing renewal or expansion options or other preferential
rights of other tenants, Landlord shall, prior to offering any suite on the
third floor of the Building that is adjacent to the First Expansion Premises
(the “Offer Space”) to any party (other than the then-current tenant or occupant
therein), first offer to lease to Tenant the Offer Space in an “AS-IS”
condition; such offer shall (a) be in writing, (b) specify the part of the Offer
Space being offered to Tenant hereunder (the “Designated Offer Space”), and (c)
specify the lease terms for the Designated Offer Space, including the rent to be
paid for the Designated Offer Space and the date on which the Designated Offer
Space shall be included in the Premises (the “Offer Notice”). The Offer Notice
shall be substantially similar to the Offer Notice attached to this Exhibit.
Tenant shall notify Landlord in writing whether Tenant elects to lease the
entire Designated Offer Space on the terms set forth in the Offer Notice, within
three days after Landlord delivers to Tenant the Offer Notice. If Tenant timely
elects to lease the Designated Offer Space, then Landlord and Tenant shall
execute an amendment to this Lease, effective as of the date the Designated
Offer Space is to be included in the Premises, on the terms set forth in the
Offer Notice and, to the extent not inconsistent with the Offer Notice terms,
the terms of this Lease; however, Tenant shall accept the Designated Offer Space
in an “AS-IS” condition and Landlord shall not provide to Tenant any allowances
(e.g., moving allowance, construction allowance, and the like) or other tenant
inducements except as specifically provided in the Offer Notice. Notwithstanding
anything in this Exhibit to the contrary, if prior to Landlord’s delivery to
Tenant of the Offer Notice, Landlord has received a Third Party Offer to lease
all or part of the Offer Space, and Landlord is willing to accept the terms of
such Third Party Offer, and such Third Party Offer includes space in excess of
the Offer Space, then Tenant must exercise its rights hereunder, if at all, as
to all of the space contained in the Third Party Offer. To the extent that
multiple tenants have rights to lease the Offer Space, Landlord may elect to
deliver an Offer Notice to Tenant and such third party tenants at the same time,
and if both Tenant and another third party tenant accept the Offer Notice, the
party with the superior rights shall prevail.


If Tenant fails or is unable to timely exercise its right hereunder with respect
to the Designated Offer Space, then such right shall lapse with respect to the
Designated Offer Space, time being of the essence with respect to the exercise
thereof (it being understood that Tenant’s right hereunder is a one- time right
only as to each Designated Offer Space the first time it is offered to Tenant
hereunder), and Landlord may lease all or a portion of the Designated Offer
Space to third parties on such terms as Landlord may elect. For purposes hereof,
if an Offer Notice provides for an expansion, right of first refusal, or other
preferential right to lease some of the remaining portion of the Offer Space,
then such remaining portion of the Offer Space shall thereafter be excluded from
the provisions of this Exhibit. Unless otherwise agreed in writing by Landlord
and Tenant’s real estate broker, in no event shall Landlord be obligated to pay
a commission with respect to any space leased by Tenant under this Exhibit, and
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through or under the
indemnifying party.


Tenant’s rights under this Exhibit shall terminate, at Landlord’s option, if (a)
an Event of Default exists as of the date of Tenant’s exercise of its rights
under this Exhibit or as of the effective date of the addition of the Designated
Offer Space to the Premises, (b) the Lease or Tenant’s right to possession of
any of the Premises is terminated, (c) Tenant assigns its interest in the Lease
or sublets any portion of the Premises, (d) Tenant fails to lease from Landlord
and occupy at least the same number of rentable square feet leased to Tenant as
of the First Expansion Premises Commencement Date, (e) Landlord determines, in
its sole but reasonable discretion, that Tenant’s financial condition or
creditworthiness has materially deteriorated since the date of the First
Amendment, (f) Tenant fails to timely exercise its option under this Exhibit,
time being of the essence with respect to Tenant’s exercise thereof, or (g) less
than two full calendar years remain in the initial Term of the Lease.


Tenant’s rights under this Exhibit shall not apply to leases that allow tenants
in the Building to use such space as unfinished storage area and other temporary
leases to provide temporary space to tenants







--------------------------------------------------------------------------------





that ultimately will occupy other space in the Building on a permanent basis,
any management space, tenant relocation space and other building space/amenities
(conference center, fitness center, etc.).







--------------------------------------------------------------------------------







FORM OF OFFER NOTICE


[Insert Date of Notice]


BY FEDEX


Dicerna Pharmaceuticals, Inc. 4949 Pearl East Circle, Suite 100
Boulder, Colorado 80301




Re: Lease Agreement dated August 26, 2019 (“Original Lease”), as amended by the
First Amendment to Lease Agreement dated January , 2020 (“First Amendment” and
collectively with the Original Lease, the “Lease”) between WESTERN OFFICE
PORTFOLIO PROPERTY OWNER LLC, a Delaware limited liability company (“Landlord”),
and DICERNA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
Capitalized terms used herein but not defined shall be given the meanings
assigned to them in the Lease.


Ladies and Gentlemen:


Pursuant to the Right of First Offer attached to the First Amendment, this is an
Offer Notice on Suite     . The basic terms and conditions are as follows:


LOCATION:         


SIZE:         rentable square feet


BASIC RENT RATE:    Initially, $     per rentable square foot in the Designated
Offer Space,
with     % annual increases


TERM:         


IMPROVEMENTS:         


COMMENCEMENT:         


PARKING TERMS:         


OTHER MATERIAL TERMS:         


Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Designated Offer Space on the depiction attached to this Offer
Notice within three days after Landlord delivers such Offer Notice. Accordingly,
you have until 5:00 p.m. local time on
    , 20 , to exercise your rights under the Right of First Offer and accept the
terms as contained herein, failing which your rights under the Right of First
Offer shall terminate and Landlord shall be free to lease the Designated Offer
Space to any third party. If possible, any earlier response would be
appreciated. Please note that your acceptance of this Offer Notice shall be
irrevocable and may not be rescinded.


Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Designated Offer Space in the Premises; provided, however,
that the failure by Landlord and Tenant to execute such amendment





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





shall not affect the inclusion of such Designated Offer Space in the Premises in
accordance with this Offer Notice.


THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (a) DESIGNATING THE “ACCEPTED” BOX,
AND (b) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
DESIGNATED OFFER SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME
PERIOD SHALL BE DEEMED A WAIVER OF THIS OFFER NOTICE.


Should you have any questions, do not hesitate to call.


Sincerely,


    , on behalf of Landlord




By:     


Name:     


Title:     


[please check appropriate box] ACCEPTED    ¨
REJECTED    ¨




By:     Name:     Title:     Date:     


Enclosure [attach depiction of Designated Offer Space]



